Citation Nr: 0733301	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the base of the right tongue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969, earning the Purple Heart for combat injuries sustained 
while serving in Vietnam.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, denying the veteran's claim 
of entitlement to service connection for a malignant neoplasm 
of the right tongue base with metastasis to the right neck.  

While this appeal was pending before the Board, an opinion 
was obtained at the Board's request from the VA's Veterans 
Health Administration (VHA) as to issues raised by the 
appeal.  Such opinion was received by the Board June 2007, 
and a copy of that opinion was thereafter provided to the 
veteran and his representative, following which they were 
afforded an opportunity to respond.  Responses from the 
veteran and his representative were thereafter received by 
the Board and have been subsequently reviewed.  


FINDINGS OF FACT

1.  By virtue of the veteran's physical presence in Vietnam 
while serving on active duty, he is presumed to have been 
exposed to one or more toxic herbicides, including Agent 
Orange.  

2.  Service medical records and examination and/or treatment 
records compiled within the one-year period immediately 
following service are negative for complaints or findings 
involving squamous cell carcinoma of the veteran's right 
tongue base.  

3.  Many years after service, the existence of squamous cell 
carcinoma of the veteran's right tongue base was initially 
shown.  

4.  No medical professional links the veteran's squamous cell 
carcinoma of his right tongue base to his period of military 
service or any event therein, inclusive of his presumed 
exposure to one or more toxic herbicides.  


CONCLUSION OF LAW

Squamous cell carcinoma of the veteran's right tongue base 
was neither incurred in nor aggravated by military service, 
nor may such a malignant tumor be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's letter of March 2003.  The appellant was 
thereby notified that he should submit all pertinent evidence 
in his possession.  However, no notice as to Dingess/Hartman 
was ever furnished.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the claim 
herein at issue was prepared and furnished to the veteran-
appellant prior to entry of the initial RO decision in July 
2003, although complete notice, specifically that pertaining 
to Dingess/Hartman, was not.  In fact, notice under 
Dingess/Hartman was never provided.  Where the VCAA notice is 
defective, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

In the instant case, notice under Dingess/Hartman would not 
have operated to alter its outcome, given that the evidence 
on file does not demonstrate any plausible basis for a grant 
of service connection for the veteran's tongue base cancer.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  The 
failure to advise the veteran of the mechanics regarding the 
assignment of ratings and effective dates did not result in 
prejudice to the veteran in the absence of competent medical 
evidence denoting proximate causation between his squamous 
cell carcinoma of the tongue base and his inservice herbicide 
exposure, or, for that matter, any linkage whatsoever between 
the claimed disability and military service.  In view of the 
foregoing, the Board cannot conclude that this defect 
affected the essential fairness of the adjudication, and 
thus, the presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that the Board in 
response to matters presented by this appeal obtained a 
medical opinion from a VHA expert, which was prepared in May 
2007, as follows, in pertinent part:

1.  Is the tongue an anatomic tissue within the 
respiratory tract?

The tongue is technically not a respiratory 
tissue.  It is a [sic] anatomically within the 
aerodigestive tract.  As such, it would be at 
risk for exposure to either ingested or airbourne 
agent orange as any other epithelial cells in the 
aerodigestive tract.  

2.  Is the tumor likely to be associated with 
agent orange exposure?

Following a review of the literature contained 
with the National Library of Medicine data base, 
there are no reports in the medical literature 
supporting an association of tongue cancer or 
other tumors of the head and neck with exposure 
to agent orange.  Furthermore, the Veteran smoked 
until 25 years ago.  The use of tobacco products 
is clearly associated with the development of 
tongue cancer.  The risk of developing tobacco 
related malignancies after quitting decreases 
with time.  However, in those individuals who 
have quit many years ago, their risk of 
developing a tobacco related cancer is 
significantly higher than those individuals who 
have never had significant exposure to tobacco.  

Here, there is ample evidence of record to render an 
appellate decision, and, as such, there is no duty to obtain 
in this instance a VA medical examination or to solicit any 
further medical opinion.  38 C.F.R. § 3.326.  Accordingly, it 
is found VA has satisfied its duties under the VCAA.

Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For certain chronic disorders, including malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
postservice, initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) A chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  For the purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  The Board further notes that 38 U.S.C. 
§ 1116(a)(2)(F), as added by § 201(c) of the Veterans 
Education and Benefits Extension Act of 2001, eliminated the 
requirement that respiratory cancers must be manifested 
within 30 years following service in the Republic of Vietnam.

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); see also 64 
Fed. Reg. 59232 (1999); 67 Fed. Reg. 42600-42608 (2002).  VA 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions:  Hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than chronic lymphocytic 
leukemia), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis, chronic persistent peripheral neuropathy, lipid 
and lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer (including squamous cell carcinoma), 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See 72 Fed. Reg.  32395 (2007); 68 
Fed. Reg. 27630 (2003).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

The veteran essentially contends that because he was exposed 
to toxic herbicides, including Agent Orange, while in 
Vietnam, he is entitled to service connection on a 
presumptive basis for his squamous cell carcinoma of the 
tongue base.  He avers that such cancer is consistent with 
the respiratory cancers recognized by VA as directly related 
to Agent Orange exposure.  He further points out that one or 
more of his attending physicians have offered opinions to the 
effect that his tongue cancer should be considered a 
respiratory cancer and, also, that several individuals with 
whom he served in Vietnam have also experienced disease 
associated with Agent Orange exposure.  

Service medical records of the veteran are wholly negative 
for complaints or findings involving squamous carcinoma of 
the base of his tongue.  VA medical examinations performed in 
November 1969 and January 1971 are similarly negative for 
pertinent complaints or findings.  

In October 2002, the veteran was diagnosed as having a right-
sided upper neck mass and fine needle aspiration of such mass 
disclosed the presence of metatstatic squamous cell 
carcinoma, for which the primary site was presumed to be the 
base of his tongue.  Surgery followed in early November 2002, 
findings from which identified a malignant neoplasm at the 
right tongue base with a metastatic mass of the right neck, 
which were dissected or resected.  Biopsy findings 
demonstrated the existence of ulcerated, invasive, 
keratinizing squamous cell carcinoma of the tongue base that 
was poorly differentiated, and metatstatic squamous cell 
carcinoma of the right neck mass.  Chemotherapy and radiation 
therapy followed.  

In an attempt to support his claim for service connection, 
the veteran has submitted medical reports from three of his 
attending physicians.  One such physician, an internist, 
wrote in a June 2004 report that the veteran's squamous cell 
carcinoma of the left tonsillar area had occurred in the 
context of prior Agent Orange exposure during military 
service in Vietnam and that it was an acknowledged fact that 
respiratory cancers including head and neck cancers had been 
associated with Agent Orange exposure.  In his April 2004 
progress notes, however, such physician reported that the 
veteran's risk factors for head and neck carcinoma included 
prior tobacco use at 28 pack years, with cessation of that 
use 25 years prior thereto, in addition to occasional wine 
consumption and apparent prior exposure to Agent Orange.  

In a July 2004 report, the veteran's radiation oncologist 
noted that the veteran's biopsy proven squamous cell 
carcinoma of the right base of his tongue should be included 
in the category of respiratory cancers under 38 C.F.R. 
§ 3.307, which are subject to presumptive service connection 
based on herbicide exposure.  It was therein set forth that 
the veteran developed a squamous cell carcinoma of the base 
of the tongue, which was approximately seven centimeters from 
the larynx and that the epithelium would have been exposed 
via the same mechanism as the larynx, trachea, bronchus, and 
lung, for which a presumption of service connection already 
existed in the law.  In the physician's opinion, it would be 
logical from an oncological standpoint that epithelium 
anywhere in the respiratory tract would be at risk.  

In an August 2004 report from the veteran's head and neck 
surgeon, it was noted that study of the document entitled 
Agent Orange Review had been undertaken and which indicated 
that tumors of the respiratory system, including cancers of 
the lung, larynx, trachea, and bronchus, were associated with 
Agent Orange and herbicide exposure in Vietnam during the 
war.  Based on the physician's 18 years of experience in 
treating cancers of the upper airway, it was clear to him 
that the veteran's tumor should be included in the category 
for respiratory tumors.  The tongue base was noted to be 
anatomically within one centimeter of the supraglottic 
larynx, and the two anatomic areas were reported to have 
similar epithelial surfaces, with exposure to the same 
airborne toxins.  It was such physician's opinion that, if VA 
presumed that laryngeal and tracheal tumors were associated 
with Agent Orange, then tongue base tumors should be 
similarly associated.  

Such opinions advocate a change in the applicable law and 
regulation governing presumptive service connection for 
tongue cancers, but the Board is without the authority to 
disregard existing law and regulation, which do not 
specifically list either head and neck cancers or squamous 
cell carcinoma of the skin as subject to presumptive service 
connection on the basis of herbicide exposure.  While two of 
the physicians argue that the veteran's tongue base cancer is 
a respiratory cancer based on the close proximity of the 
tongue base to the larynx or supraglottic larynx, 38 C.F.R. 
§ 3.307 limits respiratory cancers to those involving the 
lung, bronchus, larynx, and trachea, and the more persuasive 
evidence is that provided by the VHA expert, Chief of Medical 
Oncology at the Louisville VA Medical Center, in May 2007 
that the tongue is technically not a respiratory tissue, but 
only one anatomically within the aerodigestive tract.  

It, too, is noted that none of the private physicians in 
their 2004 reports, or for that matter, any other medical 
professional, has determined that there exists a direct 
causal relationship between the veteran's tongue base 
carcinoma and his in-service exposure to herbicides, 
inclusive of Agent Orange.  Combee, supra.  Neither the 
radiation oncologist nor the head and neck surgeon even 
broached the subject of causation, and the veteran's 
internist noted that his cancer had occurred in the context 
of prior Agent Orange exposure.  The internist's opinion 
falls short of describing direct, proximate causation between 
the veteran's cancer and his in-service herbicide exposure, 
and such opinion is marred by the acknowledgement in the same 
internist's treatment notes that prior herbicide exposure was 
but one of several risk factors, as opposed to a direct 
cause, for the onset of the veteran's tongue base cancer.  

It is acknowledged that the VHA expert found in his May 2007 
opinion that the tongue base would be at risk for either 
ingested or airborne Agent Orange, but he found no basis in 
existing medical literature supporting an association between 
tongue cancer or other tumor of the head and neck, and 
exposure to Agent Orange.  The expert noted that tobacco use 
was clearly associated with the development of tongue cancer, 
and he cited the veteran's prior tobacco use and its 
discontinuance.  While it was set forth that the risk of 
developing tobacco-related malignancies declined with the 
passage of time, it was pointed out that in those individuals 
who quit many years ago, their risk of developing a tobacco-
related cancer was significantly higher than those 
individuals who never had significant exposure to tobacco.  
In all, no opinion favorable to the veteran was offered by 
the VHA expert in terms of the cause and effect between 
herbicide exposure and the onset of tongue base cancer.  
Combee, supra.  

Notice is taken that Congress has prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service for 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002).  Therefore, as a matter of law, service connection for 
tongue base cancer as a result of inservice tobacco use, 
based on February 2003 claim herein at issue is precluded.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding the veteran's assertion that other persons with 
whom he served in Vietnam have developed diseases, including 
cancer, associated with Agent Orange exposure, such assertion 
on its face fails to prove the existence of a causal 
relationship between veteran's tongue base carcinoma and his 
herbicide exposure.  What has occurred to the veteran's 
fellow servicemen in terms of the aftermath of their 
individual herbicide exposure has no bearing on the 
disposition of the instant appeal.  Based on the veteran's 
Vietnam service, his herbicide exposure is presumed and there 
is no other evidence contraindicating such exposure.  
However, what is missing is persuasive evidence from one or 
more medical professionals as to the presence of a direct 
causal relationship between the veteran's tongue cancer and 
his herbicide exposure.  It must be remembered that the 
veteran as a layman is without the requisite medical 
background or training as to offer competent medical evidence 
in support of any such relationship.  Espiritu, supra.  
Should the necessary evidence be obtained by the veteran at 
some point in the future, such would be an appropriate basis 
to reopen the claim that must at this juncture be denied.  

In sum, a preponderance of the evidence is against the 
veteran's claim for service connection for squamous cell 
carcinoma of the right tongue base.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal is 
therefore denied.  


ORDER

Service connection for squamous cell carcinoma of the 
veteran's right tongue base is denied.  



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


